                       UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF PENNSYLVANIA


HALMAN ALDUBI PROVIDENT AND                 Case No.
PENSION FUNDS LTD., Individually
and On Behalf of All Others Similarly
Situated,                                   CLASS ACTION COMPLAINT
                          Plaintiff,
                                            JURY TRIAL DEMANDED
                   v.

TEVA PHARMACEUTICALS
INDUSTRIES LIMITED, EREZ
VIGODMAN, EYAL DESHEH, ROBERT
KOREMANS, and MICHAEL DERKACZ,

                          Defendants.




                                        1
       Plaintiff Halman Aldubi Provident and Pension Funds Ltd. (“Plaintiff”), individually and

on behalf of all other persons and entities similarly situated, by Plaintiff’s undersigned attorneys,

for Plaintiff’s complaint against Defendants, alleges the following based upon personal knowledge

as to Plaintiff and Plaintiff’s own acts, and information and belief as to all other matters, based

upon, inter alia, the investigation conducted by and through Plaintiff’s attorneys, which included,

among other things, a review of the Defendants’ public documents, conference calls and

announcements made by Defendants, United States (“U.S.”) Securities and Exchange Commission

(“SEC”) filings, wire and press releases published by and regarding Teva Pharmaceutical

Industries Limited (“Teva” or the “Company”), analysts’ reports and advisories about the

Company, and information readily obtainable on the Internet. Plaintiff believes that substantial

evidentiary support will exist for the allegations set forth herein after a reasonable opportunity for

discovery.

                                  NATURE OF THE ACTION

       1.      This is a federal securities class action on behalf of a class consisting of all persons

other than Defendants who purchased or otherwise acquired Teva securities between October 29,

2015 and August 18, 2020, both dates inclusive (the “Class Period”), seeking to recover damages

caused by Defendants’ violations of the federal securities laws and to pursue remedies under

Sections 10(b) and 20(a) of the Securities Exchange Act of 1934 (the “Exchange Act”) and Rule

10b-5 promulgated thereunder, against the Company and certain of its top officials.

       2.      Teva, a pharmaceutical company, develops, manufactures, markets, and distributes

generic medicines, specialty medicines, and biopharmaceutical products in North America,

Europe, and internationally.




                                                  2
       3.      Among Teva’s products is Copaxone (glatiramer acetate), a prescription drug that

is used to treat relapsing forms of multiple sclerosis (“MS”). Throughout the Class Period, Teva

consistently described Copaxone as the Company’s “leading specialty medicine,” reporting

Copaxone sales and revenues that consistently dwarfed the same metrics for other Teva specialty

products. Teva attributed Copaxone’s commercial success to “having the right mix” of, inter alia,

“a fantastic underlying demand,” “patients hav[ing] access to it,” and an “unparalleled . . . track

record of both efficacy and safety.”

       4.      Throughout the Class Period, Defendants made materially false and misleading

statements regarding the reasons for Copaxone’s commercial success and the sustainability of

Teva’s Copaxone revenues. Specifically, Defendants made false and/or misleading statements

and/or failed to disclose that: (i) Teva had made substantial illegal kickback payments to charitable

foundations to cover Medicare co-payment obligations of patients taking Copaxone; (ii)

accordingly, Teva’s revenues derived from Copaxone were in part the product of unlawful conduct

and thus unsustainable; (iii) the foregoing misconduct subjected Teva to a foreseeable risk of

heightened regulatory scrutiny and enforcement, as well as reputational harm, when the truth

became known; and (iv) as a result, the Company’s public statements were materially false and

misleading at all relevant times.

       5.      On August 18, 2020, the United States Department of Justice (“DOJ”) issued a

press release announcing that it had filed a complaint against Teva under the False Claims Act.

Specifically, “[t]he government alleges that, from 2007 through 2015, Teva paid The Assistance

Fund (TAF) and Chronic Disease Fund (CDF) with the intent and understanding that the

foundations would use Teva’s money to cover the Medicare co-pays of patients taking Copaxone.




                                                 3
During the same period, Teva raised the price of Copaxone from approximately $17,000 per year

to over $73,000 per year.” The press release further explained, in relevant part:

       Teva largely effectuated its scheme through its vendor, Advanced Care Scripts Inc.
       (ACS), a specialty pharmacy to which Teva referred virtually all Copaxone patients
       who faced Medicare co-pays for the drug. Teva used information from ACS and
       from TAF and CDF to calculate how much money to pay each foundation to
       maintain coverage of the Medicare co-pays of Copaxone patients enrolled in each
       foundation. The U.S. further alleges that ACS coordinated the referral of newly-
       prescribed Copaxone patients to TAF and CDF with Teva, referring patients in
       batches at the same time that Teva made payments to the foundations, which
       ensured that Copaxone patients received the vast majority of the co-pay assistance
       TAF and CDF provided with money from Teva.

       6.      On this news, Teva’s American depositary receipt (“ADR”) price fell $1.11 per

ADR from its previous close on August 17, 2020, or 9.6%, to close at $10.48 per ADR on August

18, 2020, on unusually heavy trading volume.

       7.      As a result of Defendants’ wrongful acts and omissions, and the precipitous decline

in the market value of the Company’s securities, Plaintiff and other Class members have suffered

significant losses and damages.

                                  JURISDICTION AND VENUE

       8.      The claims asserted herein arise under and pursuant to Sections 10(b) and 20(a) of

the Exchange Act (15 U.S.C. §§ 78j(b) and 78t(a)) and Rule 10b-5 promulgated thereunder by the

SEC (17 C.F.R. § 240.10b-5).

       9.      This Court has jurisdiction over the subject matter of this action pursuant to 28

U.S.C. § 1331 and Section 27 of the Exchange Act.

       10.     Venue is proper in this Judicial District pursuant to Section 27 of the Exchange Act

(15 U.S.C. § 78aa) and 28 U.S.C. § 1391(b). Teva conducts business in this Judicial District and

a significant portion of Defendants’ actions took place within this Judicial District.




                                                  4
       11.     In connection with the acts alleged in this complaint, Defendants, directly or

indirectly, used the means and instrumentalities of interstate commerce, including, but not limited

to, the mails, interstate telephone communications, and the facilities of the national securities

markets.

                                            PARTIES

       12.     Plaintiff, as set forth in the attached Certification, purchased Teva securities during

the Class Period and was damaged upon the revelation of the alleged corrective disclosures.

       13.     Defendant Teva, a pharmaceutical company, purports to develop, manufacture,

market, and distribute generic medicines, specialty medicines, and biopharmaceutical products in

North America, Europe, and internationally. The Company is headquartered and incorporated in

Petach Tikva, Israel. Teva’s securities trade on the New York Stock Exchange (“NYSE”) and the

Tel Aviv Stock Exchange (“TASE”).

       14.     Defendant Erez Vigodman (“Vigodman”) served as Teva’s Chief Executive Officer

(“CEO”) from prior to the start of the Class Period until February 2017.

       15.     Defendant Eyal Desheh (“Desheh”) served as Teva’s Chief Financial Officer

(“CFO”) from prior to the start of the Class Period until June 2017.

       16.     Defendant Robert Koremans (“Koremans”) served as Teva’s President & CEO—

Global Specialty Medicines from April 2013 to December 2017.

       17.     Defendant Michael M. Derkacz (“Derkacz”) served as Teva’s Senior Vice

President & GM—Global CNS from January 2015 to June 2017.

       18.     Defendants Vigodman, Desheh, Koremans and Derkacz are sometimes referred to

herein as the “Individual Defendants.”




                                                 5
          19.   The Individual Defendants possessed the power and authority to control the

contents of Teva’s SEC filings, press releases, and other market communications. The Individual

Defendants were provided with copies of Teva’s SEC filings and press releases alleged herein to

be misleading prior to or shortly after their issuance and had the ability and opportunity to prevent

their issuance or to cause them to be corrected. Because of their positions with Teva, and their

access to material information available to them but not to the public, the Individual Defendants

knew that the adverse facts specified herein had not been disclosed to and were being concealed

from the public, and that the positive representations being made were then materially false and

misleading. The Individual Defendants are liable for the false statements and omissions pleaded

herein.

          20.   Teva and the Individual Defendants are collectively referred to herein as

“Defendants.”

                               SUBSTANTIVE ALLEGATIONS

                                           Background

          21.   Teva, a pharmaceutical company, develops, manufactures, markets, and distributes

generic medicines, specialty medicines, and biopharmaceutical products in North America,

Europe, and internationally.

          22.   Among Teva’s products is Copaxone (glatiramer acetate), a prescription drug that

is used to treat relapsing forms of MS. Throughout the Class Period, Teva consistently described

Copaxone as the Company’s “leading specialty medicine,” reporting Copaxone sales and revenues

that consistently dwarfed the same metrics for other Teva specialty products. Teva attributed

Copaxone’s commercial success to “having the right mix” of, inter alia, “a fantastic underlying




                                                 6
demand,” “patients hav[ing] access to it,” and an “unparalleled . . . track record of both efficacy

and safety.”

        Materially False and Misleading Statements Issued During the Class Period

       23.     The Class Period begins on October 29, 2015, when Teva issued a press release,

and filed the same with the SEC appended as an exhibit to a Form 6-K, reporting the Company’s

financial and operating results for the third quarter of 2015 (the “Q3 2015 6-K”). With respect to

Teva’s Copaxone sales and revenues, the Q3 2015 6-K stated, in relevant part:

               Copaxone®. In the third quarter of 2015, Copaxone® (glatiramer acetate
       injection 20 mg/mL and 40 mg/mL), our leading specialty medicine, continued to
       be the leading multiple sclerosis therapy in the United States and globally. Our
       sales of Copaxone® amounted to $1.1 billion, a decrease of 2% compared to the
       third quarter of 2014.

               Copaxone® revenues in the United States in the third quarter of 2015 were
       $878 million, an increase of 10% compared to the third quarter of 2014. The
       increase was mainly due to higher sales volume in the third quarter of 2015,
       partially offset by net pricing declines. The Copaxone® family’s U.S. market
       shares in terms of new and total prescriptions were 27.1% and 29.3%, respectively,
       according to September 2015 IMS data.

               At the end of September 2015, Copaxone® 40 mg/mL three times a week
       in the United States accounted for approximately 76% of total Copaxone®
       prescriptions. This was driven by patient and physician choice of the 40 mg/mL
       version, supported by payor access and patient support activities.

                                               ***

               Copaxone® revenues in the United States accounted for 81% of global
       Copaxone® revenues in the third quarter of 2015, compared to 72% in the third
       quarter of 2014.

                                               ***

               Copaxone® was responsible for approximately 22% of our revenues in the
       third quarter of 2015, and contributed a significantly higher percentage to our
       profits and cash flow from operations during such period.




                                                7
       24.     That same day, Teva hosted an earnings call with investors and analysts (the “Q3

2015 Earnings Call”) to discuss the Company’s financial and operating results for the third quarter

of 2015. On the call, Defendant Vigodman highlighted the Company’s Copaxone sales and

revenues, stating that “all the measures we conducted in order to maintain the Copaxone started to

deliver.”

       25.     Later on the call, Defendant Desheh further touted the Company’s Copaxone sales

and revenues, stating, in relevant part:

       Copaxone continued to demonstrate amazing strength against oral competition,
       now also against generic competition. You see the numbers. You see the green
       line is market share of our 40 milligram, the biggest selling MS therapy in the world
       today with over 22% market share in the United States. And we are seeing growth
       in market share in the ex-U.S. territories, as we introduce 40 milligram. And
       wherever we introduce 40 milligram, we see it picking up and really gaining market
       share in every country.

       So Copaxone in total, strong quarter. Actually a record quarter in the United States,
       just a little bit above Q2, $878 million. All in all very, very strong quarter with
       $1.080 billion in total sales, a little over that. So Copaxone [is] very, very durable
       in the—so what we believe is going to be the impact in certain scenarios starting
       2017.

       26.     On February 11, 2016, Teva filed an Annual Report on Form 20-F with the SEC,

reporting the Company’s financial and operating results for the full year 2015 (the “2015 20-F”).

The 2015 20-F advised investors that “Maintaining Copaxone® and other key specialty products”

was among the six “key elements” of Teva’s “business strategy to better leverage our strengths

and differentiate ourselves in the pharmaceutical market,” stating, in relevant part, that to this

strategic end, Teva had “enhanced our multiple sclerosis (‘MS’) franchise through the introduction

of our three-times-a-week Copaxone® 40 mg/mL product in the United States, Europe and other

countries in 2015.”




                                                 8
       27.     The 2015 20-F further touted the success of Copaxone, stating, in relevant part:

                Copaxone® revenues in the United States in 2015 increased 4% to $3.2
       billion, mainly due to higher volumes, partially offset by net pricing declines. Our
       U.S. market shares in terms of new and total prescriptions were 26.5% and 30.0%,
       respectively, according to December 2015 IMS data.

              Revenues in the United States accounted for 81% of global Copaxone®
       revenues in 2015, an increase from 73% of global sales in 2014.

                                               ***

              Copaxone® accounted for 20% of our revenues in 2015, and a significantly
       higher percentage contribution to our profits and cash flow from operations during
       such period.

       28.     On May 9, 2016, Teva issued a press release, and filed the same with the SEC

appended as an exhibit to a Form 6-K, reporting the Company’s financial and operating results for

the first quarter of 2016 (the “Q1 2016 6-K”). With respect to Teva’s Copaxone sales and

revenues, the Q1 2016 6-K stated, in relevant part:

               Copaxone® In the first quarter of 2016, Copaxone® (glatiramer acetate
       injection), continued to be the leading multiple sclerosis therapy in the United
       States and worldwide. Global sales of Copaxone® amounted to $1.0 billion, an
       increase of 9% compared to the first quarter of 2015. Over 81% of the total U.S.
       Copaxone® prescriptions are now filled with the 40 mg/mL version, driven by
       patient and physician choice of the 40 mg/mL version supported by payor access
       and patient support activities.

              Copaxone® revenues in the United States in the first quarter of 2016 were
       $821 million, an increase of 12% compared to the first quarter of 2015. The increase
       was mainly due to higher net pricing, including a price increase of 7.9% in January
       2016 on Copaxone® 20 mg/mL and 40 mg/mL. Our U.S. market shares in terms of
       new and total prescriptions were 28.1% and 29.8%, respectively, according to
       March 2016 IMS data.

              Revenues in the United States accounted for 82% of global Copaxone®
       revenues in the first quarter of 2016, compared to 79% in the first quarter of 2015.

                                               ***




                                                9
               Copaxone® accounted for approximately 21% of our revenues in the first
       quarter of 2016, and a significantly higher percentage contribution to our profits
       and cash flow from operations during such period.

       29.     That same day, Teva hosted an earnings call with investors and analysts to discuss

the Company’s financial and operating performance for the first quarter of 2016. On the call,

Defendant Vigodman touted the success of Copaxone, stating, in relevant part, that “Copaxone

40mg continued to gain market share, leading the MS market with 24.5% TRx [total prescriptions]

share at the end of March versus 20.3% at the end of March 2015, and 82% share of the overall

Copaxone family TRx.”

       30.     Later on the call, Defendant Koremans continued to highlight Copaxone’s success

and the purported reasons for its success, stating, in relevant part:

       So first, Copaxone is really doing well. . . . [W]e see a lot of the impact also from
       the net price increase of 7.9% that we did for both strengths in the beginning of the
       year. But it’s actually really a result of a fantastic underlying demand. The product
       is keeping well. It’s the number one product in new patients now, and Copaxone
       is actually really a very good alternative and patients have access to it, right? So in
       no way has the price been a limitation in that sense, and I think that’s the key going
       forward is you’ll always have to be able to demonstrate value to stakeholders, to
       patients, to payers, and overall for your products in whatever we offer. It’s really
       important to be able to share the value of what you’re doing. And it’s not just about
       the price, but it’s really an incredibly important thing to just talk about the value
       that you are offering.

       And clearly, for Copaxone, we’re having the right mix. The product is much
       appreciated, unparalleled in its track record of both efficacy and safety, and
       available to just about 96% of lives in the U.S. So pricing there I see extremely
       good.

       31.     On August 4, 2016, Teva issued a press release, and filed the same with the SEC

appended as an exhibit to a Form 6-K, reporting the Company’s financial and operating results for

the second quarter of 2016 (the “Q2 2016 6-K”). With respect to Teva’s Copaxone sales and

revenues, the Q2 2016 6-K stated, in relevant part:




                                                  10
               Copaxone® (glatiramer acetate injection) continued to be the leading
       multiple sclerosis therapy in the United States and worldwide in the second quarter
       of 2016. Global sales of Copaxone® were $1.1 billion, an increase of 8% compared
       to the second quarter of 2015.

               Copaxone® revenues in the United States in the second quarter of 2016
       were $955 million, an increase of 10% compared to the second quarter of 2015.
       The increase was mainly due to a reduction of sales in the Medicaid channel,
       resulting in both lower rebates in the current quarter and a change in the estimate
       for rebates in prior quarters, which had an overall positive impact. Sales were also
       impacted by a price increase of 7.9% in January 2016 for both Copaxone® 20
       mg/mL and 40 mg/mL. Over 82% of the total U.S. Copaxone® prescriptions are
       now filled with the 40 mg/mL version, driven by patient and physician choice of
       the 40 mg/mL version supported by payer access and patient support activities. Our
       U.S. market shares in terms of new and total prescriptions were 24.9% and 29.1%,
       respectively, according to June 2016 IMS data.

              Revenues in the United States accounted for 84% of global Copaxone®
       revenues in the second quarter of 2016, similar to the second quarter of 2015.

                                                ***

               Copaxone® accounted for approximately 23% of our revenues in the
       second quarter of 2016, and a significantly higher percentage contribution to our
       profits and cash flow from operations during such period.

       32.     That same day, Teva hosted an earnings call with investors and analysts to discuss

the Company’s financial and operating results for the second quarter of 2016. On the call,

Defendant Derkacz stated, in relevant part:

       So on the Copaxone share, I think we’re very, very pleased with the fact that 40mg
       is about 83% the U.S. market. Of the number one product in the MS category now,
       of course, is 40mg at a 24.1% share. . . . And I think this just speaks to the support
       by payers, by patients, by physicians around the long-proven track record of safety
       and efficacy of the product and a tribute to the team’s great work here.

       33.     On November 15, 2016, Teva issued a press release, and filed the same with the

SEC appended as an exhibit to a Form 6-K, reporting the Company’s financial and operating

results for the third quarter of 2016 (the Q3 2016 6-K”). With respect to Teva’s Copaxone sales

and revenues, the Q3 2016 6-K stated, in relevant part:



                                                11
               Copaxone® (glatiramer acetate injection) continued to be the leading
       multiple sclerosis therapy in the United States and worldwide in the third quarter
       of 2016. Global sales of Copaxone® were $1.1 billion, a decrease of 2% compared
       to the third quarter of 2015.

               Copaxone® revenues in the United States in the third quarter of 2016 were
       $874 million, flat compared to the third quarter of 2015, mainly due to a price
       increase of 7.9% in January 2016, which was offset by a volume decrease for
       Copaxone® 20 mg/mL. Over 83% of the total U.S. Copaxone® prescriptions are
       now filled with the 40 mg/mL version, driven by patient and physician choice of
       the 40 mg/mL version supported by payer access and patient support activities. Our
       U.S. market shares in terms of new and total prescriptions were 27.0% and 29.2%,
       respectively, according to September 2016 IMS data.

              Revenues in the United States accounted for 82% of global Copaxone®
       revenues in the third quarter of 2016, compared to 81% in the third quarter of 2015.

                                                ***

               Copaxone® accounted for approximately 19% of our revenues in the third
       quarter of 2016, and a significantly higher percentage contribution to our profits
       and cash flow from operations during such period.

       34.     That same day, Teva hosted an earnings call with investors and analysts to discuss

the Company’s financial and operating results for the third quarter of 2016. On the call, Defendant

Koremans stated, in relevant part:

       What we have seen though in the last months is that Copaxone is actually being
       holding (sic) much better. And the performance shows really good, and I am
       extremely proud of all the teams that do this. Patient support programs will play
       an important role. And that’s what we’ve seen people move into with less hope
       and the U.S often came back. Actually the biggest source of new to brands that
       comes from the focus changes in the U.S. when they switch, because of the value
       they place on our support programs, amongst which are the sales solutions. So,
       other than that, there is very little new information that we have product doing well
       and we are optimistic about the future in that respect.

       35.     On February 15, 2017, Teva filed an Annual Report on Form 20-F with the SEC,

reporting the Company’s financial and operating results for the full year of 2016 (the “2016 20-F”).

The 2016 20-F advised investors that “maintaining Copaxone® and other key specialty products”

was among the four “key elements” of Teva’s “strategy . . . to capitalize on our strengths,” stating,

                                                 12
in relevant part, that to this strategic end, Teva had “enhanced our MS franchise through the

introduction of our three-times-a-week Copaxone® 40 mg/mL product in the United States in 2014

and in additional countries since 2015.”

       36.     The 2016 20-F further touted the success of Copaxone, stating, in relevant part:

              Copaxone® (glatiramer acetate injection) continued to be the leading
       multiple sclerosis therapy in the United States and worldwide in 2016.

                                             ***

              Global sales of Copaxone® were $4.2 billion, an increase of 5% compared
       to 2015.

               Copaxone® revenues in the United States in 2016 increased 7% to $3.5
       billion, mainly due to higher net pricing, resulting from a change in patient mix
       which increased our selling price and a corresponding change in certain prior period
       rebate accrual estimates, as well as a price increase of 7.9% in January 2016,
       partially offset by lower volumes of Copaxone® 20mg/mL. Over 84% of total U.S.
       Copaxone® prescriptions are now filled with the 40 mg/mL version, driven by
       patient and physician choice of the 40 mg/mL version, supported by payer access
       and patient support activities. Our U.S. market shares in terms of new and total
       prescriptions were 27.9% and 29.3%, respectively, according to December 2016
       IMS data.

              Revenues in the United States were 82% of global Copaxone® revenues in
       2016, compared to 81% in 2015.

                                               ***

               Copaxone® accounted for approximately 19% of our revenues in 2016, and
       a significantly higher percentage contribution to our profits and cash flow from
       operations during this period.

       37.     On May 11, 2017, Teva issued a press release, and filed the same with the SEC

appended as an exhibit to a Form 6-K, reporting the Company’s financial and operating results for

the first quarter of 2017 (the “Q1 2017 6-K”). With respect to Teva’s Copaxone sales and

revenues, the Q1 2017 6-K stated, in relevant part:




                                               13
       Global revenues of Copaxone® (20 mg/mL and 40 mg/mL), the leading multiple
       sclerosis therapy in the U.S. and globally, were $970 million in the first quarter of
       2017, a decrease of 4% compared to the first quarter of 2016.

       Copaxone® revenues in the United States, were $782 million, a decrease of 5%
       compared to the first quarter of 2016, mainly due to lower volumes of
       Copaxone® 20 mg/mL, partially offset by a price increase of 7.9% for both
       Copaxone® products in January 2017. At the end of the first quarter of 2017,
       according to March 2017 IMS data, our U.S. market shares for the
       Copaxone® products in terms of new and total prescriptions were 25.4% and
       28.4%, respectively. Copaxone® 40 mg/mL accounted for over 85% of total
       Copaxone® prescriptions in the U.S.

       38.     On August 3, 2017, Teva issued a press release, and filed the same with the SEC

appended as an exhibit to a Form 6-K, reporting the Company’s financial and operating results for

the second quarter of 2017 (the “Q2 2017 6-K”).       With respect to Teva’s Copaxone sales and

revenues, the Q2 2017 6-K stated, in relevant part:

       Global revenues of Copaxone® (20 mg/mL and 40 mg/mL), the leading multiple
       sclerosis therapy in the U.S. and globally, were $1.0 billion, a decrease of 10%
       compared to the second quarter of 2016.

       Copaxone® revenues in the United States, were $843 million, a decrease of 12%
       compared to the second quarter of 2016, mainly due to lower volumes of
       Copaxone® 20 mg/mL as well as negative net pricing effects despite a price
       increase of 7.9% for both Copaxone® products in January 2017. At the end of the
       second quarter of 2017, according to June 2017 IMS data, our U.S. market shares
       for the Copaxone® products in terms of new and total prescriptions were 26.5% and
       28.8%, respectively. Copaxone® 40 mg/mL accounted for over 85% of total
       Copaxone® prescriptions in the U.S.

       39.     On November 2, 2017, Teva issued a press release, and filed the same with the SEC

appended as an exhibit to a Form 6-K, reporting the Company’s financial and operating results for

the third quarter of 2017 (the “Q3 2017 6-K”).        With respect to Teva’s Copaxone sales and

revenues, the Q3 2017 6-K stated, in relevant part:

       Global revenues of Copaxone® (20 mg/mL and 40 mg/mL), the leading multiple
       sclerosis therapy in the U.S. and globally, were $1.0 billion, a decrease of 7%
       compared to the third quarter of 2016.



                                                14
                                                ***

        Copaxone® revenues in the United States, were $802 million, a decrease of 8%
        compared to the third quarter of 2016, due to lower volumes of Copaxone® 20
        mg/mL, negative net pricing effects, mainly as a result of an increase in managed
        care rebate accruals for inventory in the channel following the FDA approvals for
        additional generic competition, partially offset by a price increase of 7.9% in
        January 2017 for both the 20 mg/mL and 40 mg/mL versions. At the end of the
        third quarter of 2017, according to September 2017 IMS data, our U.S. market
        shares for the Copaxone® products in terms of new and total prescriptions were
        25.6% and 28.7%, respectively. Copaxone® 40 mg/mL accounted for over 85% of
        total Copaxone® prescriptions in the U.S.

        40.     On February 12, 2018, Teva filed an Annual Report on Form 10-K with the SEC,

reporting the Company’s financial and operating results for the year ended December 31, 2017

(the “2017 10-K”). With respect to Teva’s Copaxone sales and revenues, the 2017 10-K stated, in

part:

                COPAXONE revenues in the United States in 2017 decreased by 12% to
        $3.0 billion, mainly due to generic competition which resulted in higher rebates and
        lower volumes, partially offset by a price increase of 7.9% in January 2017 for both
        the 20 mg/mL and 40 mg/mL versions.

               Revenues in the United States were 80% of global COPAXONE revenues
        in 2017, compared to 82% in 2016.

                                                ***

                COPAXONE accounted for approximately 17% of our revenues in 2017
        and a significantly higher percentage of our profits and cash flow from operations
        during this period.

        41.     On May 3, 2018, Teva filed a Quarterly Report on Form 10-Q with the SEC,

reporting the Company’s financial and operating results for the quarter ended March 31, 2018 (the

“Q1 2018 10-Q”). With respect to Teva’s Copaxone sales and revenues, the Q1 2018 10-Q stated,

in relevant part:

               COPAXONE® revenues in our North America segment in the first quarter
        of 2018 decreased by 40% to $476 million, compared to the first quarter of 2017,



                                                15
        mainly due to generic competition in the United States. COPAXONE revenues in
        the United States were $462 million in the first quarter of 2018.

                Revenues of COPAXONE in our North America segment were 74% of
        global COPAXONE revenues in the first quarter of 2018, compared to 82% in the
        first quarter of 2017.

                COPAXONE global sales accounted for approximately 13% of our global
        revenues in the first quarter of 2018 and a significantly higher percentage of our
        profits and cash flow from operations during this period.

        42.     On August 2, 2018, Teva filed a Quarterly Report on Form 10-Q with the SEC,

reporting the Company’s financial and operating results for the quarter ended June 30, 2018 (the

“Q2 2018 10-Q”). With respect to Teva’s Copaxone sales and revenues, the Q2 2018 10-Q stated,

in relevant part:

               COPAXONE revenues in our North America segment in the second quarter
        of 2018 decreased by 46% to $464 million, compared to the second quarter of 2017,
        mainly due to generic competition in the United States. COPAXONE revenues in
        the United States were $448 million in the second quarter of 2018.

                Revenues of COPAXONE in our North America segment were 74% of
        global COPAXONE revenues in the second quarter of 2018, compared to 84% in
        the second quarter of 2017.

                COPAXONE global sales accounted for approximately 13% of our global
        revenues in the second quarter of 2018 and a significantly higher percentage of our
        profits and cash flow from operations during this period.

        43.     On November 1, 2018, Teva filed a Quarterly Report on Form 10-Q with the SEC,

reporting the Company’s financial and operating results for the quarter ended September 30, 2018

(the “Q3 2018 10-Q”). With respect to Teva’s Copaxone sales and revenues, the Q3 2018 10-Q

stated, in relevant part:

               COPAXONE revenues in our North America segment in the third quarter
        of 2018 decreased by 43% to $463 million, compared to the third quarter of 2017,
        mainly due to generic competition in the United States.

                COPAXONE revenues in the United States were $446 million in the third
        quarter of 2018.

                                                16
                Revenues of COPAXONE in our North America segment were 77% of
        global COPAXONE revenues in the third quarter of 2018, compared to 83% in the
        third quarter of 2017.

        44.      On February 19, 2019, Teva filed an Annual Report on Form 10-K with the SEC,

reporting the Company’s financial and operating results for the year ended December 31, 2018

(the “2018 10-K”). With respect to Teva’s Copaxone sales and revenues, the 2018 10-K stated, in

relevant part:

               COPAXONE revenues in our North America segment in 2018 decreased by
        44% to $1,759 million, compared to 2017, mainly due to generic competition in the
        United States.

                 COPAXONE revenues in the United States were $1,697 million in 2018.

               Revenues of COPAXONE in our North America segment were 74% of
        global COPAXONE revenues in 2018, compared to 82% in 2017.

               COPAXONE global sales accounted for approximately 13% of our global
        revenues in 2018 and a significantly higher percentage of our profits and cash flow
        from operations during this period.

        45.      On May 2, 2019, Teva filed a Quarterly Report on Form 10-Q with the SEC,

reporting the Company’s financial and operating results for the quarter ended March 31, 2019 (the

“Q1 2019 10-Q”). With respect to Teva’s Copaxone sales and revenues, the Q1 2019 10-Q stated,

in relevant part:

               COPAXONE revenues in our North America segment in the first quarter
        of 2019 decreased by 56% to $208 million, compared to the first quarter of 2018,
        mainly due to generic competition in the United States.

                COPAXONE revenues in the United States were $194 million in the first
        quarter of 2019.

                Revenues of COPAXONE in our North America segment were 62% of
        global COPAXONE revenues in the first quarter of 2019, compared to 74% in the
        first quarter of 2018.




                                                17
        46.      On August 7, 2019, Teva filed a Quarterly Report on Form 10-Q with the SEC,

reporting the Company’s financial and operating results for the quarter ended June 30, 2019 (the

“Q2 2019 10-Q”). With respect to Copaxone sales and revenues, the Q2 2019 10-Q stated, in

relevant part:

               COPAXONE revenues in our North America segment in the second quarter
        of 2019 decreased by 41% to $274 million, compared to the second quarter of 2018,
        mainly due to generic competition in the United States.

                COPAXONE revenues in the United States were $260 million in the second
        quarter of 2019.

                Revenues of COPAXONE in our North America segment were 69% of
        global COPAXONE revenues in the second quarter of 2019, compared to 74% in
        the second quarter of 2018.

                COPAXONE global sales accounted for approximately 9% of our global
        revenues in the second quarter of 2019 and a significantly higher percentage of our
        profits and cash flow from operations during this period.

        47.      On November 7, 2019, Teva filed a Quarterly Report on Form 10-Q with the SEC,

reporting the Company’s financial and operating results for the quarter ended September 30, 2019

(the “Q3 2019 10-Q”). With respect to Teva’s Copaxone sales and revenues, the Q3 2019 10-Q

stated, in relevant part:

               COPAXONE revenues in our North America segment in the third quarter
        of 2019 decreased by 41% to $271 million, compared to the third quarter of 2018,
        mainly due to generic competition in the United States.

                COPAXONE revenues in the United States were $257 million in the third
        quarter of 2019.

                Revenues of COPAXONE in our North America segment were 68% of
        global COPAXONE revenues in the third quarter of 2019, compared to 77% in the
        third quarter of 2018.

                COPAXONE global sales accounted for approximately 9% of our global
        revenues in the third quarter of 2019 and a significantly higher percentage of our
        profits and cash flow from operations during this period.



                                                18
       48.       On February 21, 2020, Teva filed an Annual Report on Form 10-K with the SEC,

reporting the Company’s financial and operating results for the year ended December 31, 2019

(the “2019 10-K”). With respect to Teva’s Copaxone sales and revenues, the 2019 10-K stated, in

relevant part:

              COPAXONE revenues in our North America segment in 2019 decreased by
       42% to $1,017 million, compared to 2018, mainly due to generic competition in the
       United States.

              Revenues of COPAXONE in our North America segment were 67% of
       global COPAXONE revenues in 2019, compared to 74% in 2018.

              COPAXONE global sales accounted for approximately 9% of our global
       revenues in 2019 and a significantly higher percentage of our profits and cash flow
       from operations during this period.

       49.       On May 7, 2020 Teva filed a Quarterly Report on Form 10-Q with the SEC,

reporting the Company’s financial and operating results for the quarter ended March 31, 2020 (the

“Q1 2020 10-Q”). With respect to Teva’s Copaxone sales and revenues, the Q1 2020 10-Q stated,

in relevant part, that “COPAXONE revenues in our North America segment in the first quarter of

2020 decreased by 5% to $198 million, compared to the first quarter of 2019, mainly due to generic

competition in the United States.”

       50.       On August 5, 2020, Teva filed a Quarterly Report on Form 10-Q with the SEC,

reporting the Company’s financial and operating results for the quarter ended June 30, 2020 (the

“Q2 2020 10-Q”). With respect to Teva’s Copaxone sales and revenues, the Q2 2020 10-Q stated,

in relevant part, that “COPAXONE revenues in our North America segment in the second quarter

of 2020 decreased by 13% to $238 million, compared to the second quarter of 2019, mainly due

to generic competition in the United States.”

       51.       The statements referenced in ¶¶ 23 – 50 were materially false and misleading

because Defendants made false and/or misleading statements, as well as failed to disclose material

                                                19
adverse facts regarding the reasons for Copaxone’s commercial success and the sustainability of

Teva’s Copaxone revenues. Specifically, Defendants made false and/or misleading statements

and/or failed to disclose that: (i) Teva had made substantial illegal kickback payments to charitable

foundations to cover Medicare co-payment obligations of patients taking Copaxone; (ii)

accordingly, Teva’s revenues derived from Copaxone were in part the product of unlawful conduct

and thus unsustainable; (iii) the foregoing misconduct subjected Teva to a foreseeable risk of

heightened regulatory scrutiny and enforcement, as well as reputational harm, when the truth

became known; and (iv) as a result, the Company’s public statements were materially false and

misleading at all relevant times.

                                    The Truth Begins to Emerge

       52.     On August 18, 2020, the DOJ issued a press release announcing that it had filed a

complaint against Teva under the False Claims Act. Specifically, “[t]he government alleges that,

from 2007 through 2015, Teva paid TAF and CDF with the intent and understanding that the

foundations would use Teva’s money to cover the Medicare co-pays of patients taking Copaxone.

During the same period, Teva raised the price of Copaxone from approximately $17,000 per year

to over $73,000 per year.” The press release further stated, in relevant part:

       Teva largely effectuated its scheme through its vendor, Advanced Care Scripts Inc.
       (ACS), a specialty pharmacy to which Teva referred virtually all Copaxone patients
       who faced Medicare co-pays for the drug. Teva used information from ACS and
       from TAF and CDF to calculate how much money to pay each foundation to
       maintain coverage of the Medicare co-pays of Copaxone patients enrolled in each
       foundation. The U.S. further alleges that ACS coordinated the referral of newly-
       prescribed Copaxone patients to TAF and CDF with Teva, referring patients in
       batches at the same time that Teva made payments to the foundations, which
       ensured that Copaxone patients received the vast majority of the co-pay assistance
       TAF and CDF provided with money from Teva.




                                                 20
        53.     On this news, Teva’s ADR price fell $1.11 per ADR from its previous close on

August 17, 2020, or 9.6%, to close at $10.48 per ADR on August 18, 2020, on unusually heavy

trading volume.

        54.     As a result of Defendants’ wrongful acts and omissions, and the precipitous decline

in the market value of the Company’s securities, Plaintiff and other Class members have suffered

significant losses and damages.

                       PLAINTIFF’S CLASS ACTION ALLEGATIONS

        55.     Plaintiff brings this action as a class action pursuant to Federal Rule of Civil

Procedure 23(a) and (b)(3) on behalf of a Class, consisting of all those who purchased or otherwise

acquired Teva securities during the Class Period (the “Class”); and were damaged upon the

revelation of the alleged corrective disclosures. Excluded from the Class are Defendants herein,

the officers and directors of the Company, at all relevant times, members of their immediate

families and their legal representatives, heirs, successors or assigns and any entity in which

Defendants have or had a controlling interest.

        56.     The members of the Class are so numerous that joinder of all members is

impracticable. Throughout the Class Period, Teva securities were actively traded on the NYSE

and TASE. While the exact number of Class members is unknown to Plaintiff at this time and can

be ascertained only through appropriate discovery, Plaintiff believes that there are hundreds or

thousands of members in the proposed Class. Record owners and other members of the Class may

be identified from records maintained by Teva or its transfer agent and may be notified of the

pendency of this action by mail, using the form of notice similar to that customarily used in

securities class actions.




                                                 21
       57.       Plaintiff’s claims are typical of the claims of the members of the Class as all

members of the Class are similarly affected by Defendants’ wrongful conduct in violation of

federal law that is complained of herein.

       58.       Plaintiff will fairly and adequately protect the interests of the members of the Class

and has retained counsel competent and experienced in class and securities litigation. Plaintiff has

no interests antagonistic to or in conflict with those of the Class.

       59.       Common questions of law and fact exist as to all members of the Class and

predominate over any questions solely affecting individual members of the Class. Among the

questions of law and fact common to the Class are:

             •    whether the federal securities laws were violated by Defendants’ acts as alleged
                  herein;

             •    whether statements made by Defendants to the investing public during the Class
                  Period misrepresented material facts about the business, operations and
                  management of Teva;

             •    whether the Individual Defendants caused Teva to issue false and misleading
                  financial statements during the Class Period;

             •    whether Defendants acted knowingly or recklessly in issuing false and misleading
                  financial statements;

             •    whether the prices of Teva securities during the Class Period were artificially
                  inflated because of the Defendants’ conduct complained of herein; and

             •    whether the members of the Class have sustained damages and, if so, what is the
                  proper measure of damages.

       60.       A class action is superior to all other available methods for the fair and efficient

adjudication of this controversy since joinder of all members is impracticable. Furthermore, as the

damages suffered by individual Class members may be relatively small, the expense and burden

of individual litigation make it impossible for members of the Class to individually redress the

wrongs done to them. There will be no difficulty in the management of this action as a class action.

                                                  22
        61.       Plaintiff will rely, in part, upon the presumption of reliance established by the fraud-

on-the-market doctrine in that:

              •     Defendants made public misrepresentations or failed to disclose material facts
                    during the Class Period;

              •     the omissions and misrepresentations were material;

              •     Teva securities are traded in an efficient market;

              •     the Company’s shares were liquid and traded with moderate to heavy volume
                    during the Class Period;

              •     the Company traded on the NYSE and TASE and was covered by multiple
                    analysts;

              •     the misrepresentations and omissions alleged would tend to induce a reasonable
                    investor to misjudge the value of the Company’s securities; and

              •     Plaintiff and members of the Class purchased, acquired and/or sold Teva
                    securities between the time the Defendants failed to disclose or misrepresented
                    material facts and the time the true facts were disclosed, without knowledge of
                    the omitted or misrepresented facts.

        62.       Based upon the foregoing, Plaintiff and the members of the Class are entitled to a

presumption of reliance upon the integrity of the market.

        63.       Alternatively, Plaintiff and the members of the Class are entitled to the presumption

of reliance established by the Supreme Court in Affiliated Ute Citizens of the State of Utah v.

United States, 406 U.S. 128, 92 S. Ct. 2430 (1972), as Defendants omitted material information in

their Class Period statements in violation of a duty to disclose such information, as detailed above.

                                                COUNT I

 (Violations of Section 10(b) of the Exchange Act and Rule 10b-5 Promulgated Thereunder
                                   Against All Defendants)

        64.       Plaintiff repeats and re-alleges each and every allegation contained above as if fully

set forth herein.



                                                    23
       65.     This Count is asserted against Defendants and is based upon Section 10(b) of the

Exchange Act, 15 U.S.C. § 78j(b), and Rule 10b-5 promulgated thereunder by the SEC.

       66.     During the Class Period, Defendants engaged in a plan, scheme, conspiracy and

course of conduct, pursuant to which they knowingly or recklessly engaged in acts, transactions,

practices and courses of business which operated as a fraud and deceit upon Plaintiff and the other

members of the Class; made various untrue statements of material facts and omitted to state

material facts necessary in order to make the statements made, in light of the circumstances under

which they were made, not misleading; and employed devices, schemes and artifices to defraud in

connection with the purchase and sale of securities. Such scheme was intended to, and, throughout

the Class Period, did: (i) deceive the investing public, including Plaintiff and other Class members,

as alleged herein; (ii) artificially inflate and maintain the market price of Teva securities; and (iii)

cause Plaintiff and other members of the Class to purchase or otherwise acquire Teva securities

and options at artificially inflated prices. In furtherance of this unlawful scheme, plan and course

of conduct, Defendants, and each of them, took the actions set forth herein.

       67.     Pursuant to the above plan, scheme, conspiracy and course of conduct, each of the

Defendants participated directly or indirectly in the preparation and/or issuance of the quarterly

and annual reports, SEC filings, press releases and other statements and documents described

above, including statements made to securities analysts and the media that were designed to

influence the market for Teva securities. Such reports, filings, releases and statements were

materially false and misleading in that they failed to disclose material adverse information and

misrepresented the truth about Teva’s finances and business prospects.

       68.       By virtue of their positions at Teva, Defendants had actual knowledge of the

materially false and misleading statements and material omissions alleged herein and intended



                                                  24
thereby to deceive Plaintiff and the other members of the Class, or, in the alternative, Defendants

acted with reckless disregard for the truth in that they failed or refused to ascertain and disclose

such facts as would reveal the materially false and misleading nature of the statements made,

although such facts were readily available to Defendants. Said acts and omissions of Defendants

were committed willfully or with reckless disregard for the truth. In addition, each Defendant

knew or recklessly disregarded that material facts were being misrepresented or omitted as

described above.

           69.   Information showing that Defendants acted knowingly or with reckless disregard

for the truth is peculiarly within Defendants’ knowledge and control. As the senior managers

and/or directors of Teva, the Individual Defendants had knowledge of the details of Teva’s internal

affairs.

           70.   The Individual Defendants are liable both directly and indirectly for the wrongs

complained of herein.      Because of their positions of control and authority, the Individual

Defendants were able to and did, directly or indirectly, control the content of the statements of

Teva. As officers and/or directors of a publicly-held company, the Individual Defendants had a

duty to disseminate timely, accurate, and truthful information with respect to Teva’s businesses,

operations, future financial condition and future prospects. As a result of the dissemination of the

aforementioned false and misleading reports, releases and public statements, the market price of

Teva securities was artificially inflated throughout the Class Period. In ignorance of the adverse

facts concerning Teva’s business and financial condition which were concealed by Defendants,

Plaintiff and the other members of the Class purchased or otherwise acquired Teva securities at

artificially inflated prices and relied upon the price of the securities, the integrity of the market for

the securities and/or upon statements disseminated by Defendants, and were damaged thereby.



                                                   25
          71.   During the Class Period, Teva securities were traded on an active and efficient

market. Plaintiff and the other members of the Class, relying on the materially false and misleading

statements described herein, which the Defendants made, issued or caused to be disseminated, or

relying upon the integrity of the market, purchased or otherwise acquired shares of Teva securities

at prices artificially inflated by Defendants’ wrongful conduct. Had Plaintiff and the other

members of the Class known the truth, they would not have purchased or otherwise acquired said

securities, or would not have purchased or otherwise acquired them at the inflated prices that were

paid. At the time of the purchases and/or acquisitions by Plaintiff and the Class, the true value of

Teva securities was substantially lower than the prices paid by Plaintiff and the other members of

the Class. The market price of Teva securities declined sharply upon public disclosure of the facts

alleged herein to the injury of Plaintiff and Class members.

          72.   By reason of the conduct alleged herein, Defendants knowingly or recklessly,

directly or indirectly, have violated Section 10(b) of the Exchange Act and Rule 10b-5

promulgated thereunder.

          73.   As a direct and proximate result of Defendants’ wrongful conduct, Plaintiff and the

other members of the Class suffered damages in connection with their respective purchases,

acquisitions and sales of the Company’s securities during the Class Period, upon the disclosure

that the Company had been disseminating misrepresented financial statements to the investing

public.

                                            COUNT II

    (Violations of Section 20(a) of the Exchange Act Against The Individual Defendants)

          74.   Plaintiff repeats and re-alleges each and every allegation contained in the foregoing

paragraphs as if fully set forth herein.



                                                 26
       75.     During the Class Period, the Individual Defendants participated in the operation

and management of Teva, and conducted and participated, directly and indirectly, in the conduct

of Teva’s business affairs. Because of their senior positions, they knew the adverse non-public

information about Teva’s misstatement of income and expenses and false financial statements.

       76.     As officers and/or directors of a publicly owned company, the Individual

Defendants had a duty to disseminate accurate and truthful information with respect to Teva’s

financial condition and results of operations, and to correct promptly any public statements issued

by Teva which had become materially false or misleading.

       77.     Because of their positions of control and authority as senior officers, the Individual

Defendants were able to, and did, control the contents of the various reports, press releases and

public filings which Teva disseminated in the marketplace during the Class Period concerning

Teva’s results of operations. Throughout the Class Period, the Individual Defendants exercised

their power and authority to cause Teva to engage in the wrongful acts complained of herein. The

Individual Defendants therefore, were “controlling persons” of Teva within the meaning of Section

20(a) of the Exchange Act. In this capacity, they participated in the unlawful conduct alleged

which artificially inflated the market price of Teva securities.

       78.     Each of the Individual Defendants, therefore, acted as a controlling person of Teva.

By reason of their senior management positions and/or being directors of Teva, each of the

Individual Defendants had the power to direct the actions of, and exercised the same to cause, Teva

to engage in the unlawful acts and conduct complained of herein. Each of the Individual

Defendants exercised control over the general operations of Teva and possessed the power to

control the specific activities which comprise the primary violations about which Plaintiff and the

other members of the Class complain.



                                                 27
       79.     By reason of the above conduct, the Individual Defendants are liable pursuant to

Section 20(a) of the Exchange Act for the violations committed by Teva.


                                    PRAYER FOR RELIEF

WHEREFORE, Plaintiff demands judgment against Defendants as follows:

       A.      Determining that the instant action may be maintained as a class action under Rule

23 of the Federal Rules of Civil Procedure, and certifying Plaintiff as the Class representative;

       B.      Requiring Defendants to pay damages sustained by Plaintiff and the Class by reason

of the acts and transactions alleged herein;

       C.      Awarding Plaintiff and the other members of the Class prejudgment and post-

judgment interest, as well as their reasonable attorneys’ fees, expert fees and other costs; and

       D.      Awarding such other and further relief as this Court may deem just and proper.

                               DEMAND FOR TRIAL BY JURY

       Plaintiff hereby demands a trial by jury.

Dated: September 23, 2020

                                                        Respectfully submitted,
                                                        s/ D. Seamus Kaskela
                                                        D. Seamus Kaskela (204351)
                                                        KASKELA LAW LLC
                                                        18 Campus Boulevard, Suite 100
                                                        Newtown Square, PA 19073
                                                        Telephone: (888) 715-1740
                                                        skaskela@kaskelalaw.com

                                                        POMERANTZ LLP
                                                        Jeremy A. Lieberman
                                                        (pro hac vice application forthcoming)
                                                        J. Alexander Hood II
                                                        (pro hac vice application forthcoming)
                                                        600 Third Avenue, 20th Floor
                                                        New York, New York 10016
                                                        Telephone: (212) 661-1100

                                                   28
     Facsimile: (212) 661-8665
     jalieberman@pomlaw.com
     ahood@pomlaw.com

     POMERANTZ LLP
     Patrick V. Dahlstrom
     (pro hac vice application forthcoming)
     10 South La Salle Street, Suite 3505
     Chicago, Illinois 60603
     Telephone: (312) 377-1181
     Facsimile: (312) 377-1184
     pdahlstrom@pomlaw.com

     Attorneys for Plaintiff Halman Aldubi
     Provident and Pension Funds Ltd.




29
